Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/RU2018/050057 05/24/2018, which claims benefit of the foreign application RUSSIAN FEDERATION 2017118351 05/26/2017.
2.	Amendment of claims 12, 14, 18-19 and 21, cancelation of claims 1-11, 13, 15-17, and addition of claim 23 in the amendment filed on 12/20/2021 is acknowledged. Claims 12, 14 and 18-23 are pending in the application.  No new matter has been found.  Since the newly added claim 23 is commensurate within the scope of invention, claims 12, 14 and 18-23 are prosecuted in the case.
Responses to Amendments/Arguments
3.	The rejection of claims 12, 14 and 18-20 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 12/20/2021.  Since claims 13 and 16-17 have been canceled, therefore the rejection of claims 13 and 16-17 under 35 U.S.C. 112 (a) have been obviated herein.  
4.	Applicant's arguments regarding the rejection of claims 12, 14 and 19-20 under 35 U.S.C. 103 (a) have been fully considered but   they are not persuasive.   
	Applicants state “Applicant notes that Nebolsin et al. does not mention disorders associated with the activity of cathepsin S, and/or cannabinoid receptors type 1, and/or tachykinin receptors type 1 and 2, and/or prokineticin receptors type 1 and 2, and/or bradykinin receptors type 1, and/or melanocortin receptors MC4R, and/or serotonin receptors 5-HT2B and/or NB-kB signaling pathway, wherein the disorder is selected from the  see page 6.
	However, claims 12 and 14 are drawn to a composition comprising a compound of the formula 
    PNG
    media_image1.png
    294
    639
    media_image1.png
    Greyscale
  .  Claims 19-20 are drawn to a process of making the compound/composition in claim 12.
	Nebolsin et al. ‘766 discloses a compound/composition of formula (I), i.e.,

    PNG
    media_image2.png
    110
    330
    media_image2.png
    Greyscale
, wherein R1 is 
    PNG
    media_image3.png
    68
    116
    media_image3.png
    Greyscale
and R% is hydroxyl, R3 is –COOR6 and R6 is 
    PNG
    media_image4.png
    85
    153
    media_image4.png
    Greyscale
and R7 is hydrogen, see column 43-44.  A specific compound p-hydroxyphenylacetylphenylalanine methyl ester has been exemplified, see claim 8 in column 46 or see compound XXVII in Table 1 in column 11.
The compound p-hydroxyphenylacetylphenylalanine methyl ester of Nebolsin et al. ‘766 read on the instant compound of claim 12.
The difference between instant claims and Nebolsin et al. ‘766 is that Nebolsin et al. ‘766 is silent on the instant preamble  “A cathepsin S inhibitor..”.  It is noted that the preamble “A cathepsin S inhibitor..” does not obtain any patent weight in terms of a compound claim.

Moreover, additionally, the discovery of a new property or use, i.e., the instant treating a disorder associated with cathepsin S of a previously known compound/ compositions  of Nebolsin et al. ‘766, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.    Therefore Nebolsin et al. ‘766 render obviousness over the instant invention.  the rejection of claims 12, 14 and 19-20 under 35 U.S.C. 103 (a) over Nebolsin et al. ‘766  is maintained.
5.	Applicant's arguments regarding the rejection of claims 12 under the obviousness-type double over Nebolsin et al. ‘766   have been fully considered but   they are not persuasive.   The rejection of claim 12 under the obviousness-type double over Nebolsin et al. ‘766  as the same reasons described above.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
Claim Rejections - 35 USC §112
6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, 
first  paragraph (pre-AIA ), because the specification does not reasonably provide 
enablement of “for preventing obesity” , see line 1 in claim 21. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and


In the instant case:
The nature of the invention
The nature of the invention of claim 21 is intent methods of use using the compound/composition  for preventing “obesity”.
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Nebolsin et al. US 8,309,766 disclose same compounds for treating Parkinson’s disease, see column 45. 
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compound  for preventing “obesity”. As such, the specification fails to enable the skilled artisan to use the compositions of claims effective to treat or prevent “obesity”.
in vitro or in vivo activity and accomplishing for preventing “obesity”, and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein  “obesity” is prevented in a healthy host.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “preventing heart failure with preserved ejection fraction”
The “preventing obesity” is known to have many obstacles that would prevent one of ordinary skill in the art from preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for treating obesity, see page 5 of the specification.   There are no in vitro or in vivo working examples present for the “preventing obesity” by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to treat or prevent  “obesity”.
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
” by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide prevention of “obesity”, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for prevention of diabetes. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.

patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion the limitation “preventing” from claim 21 would obviate the rejection. 
Claim Objections
8.	Claim 18 is objected to as because of the following informalities:  amendment of claim 18 as an independent claim would be allowable.
9.	Claim 23 is objected to as being dependent on rejected claim 12.

10.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

February 14, 2022